Citation Nr: 0432722	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-02 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1977 to March 
1980.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDINGS OF FACT

1.  Service connection for a back injury was denied by an 
April 1983 RO rating decision.  The veteran was notified of 
the decision that same month, and an appeal of that decision 
was not initiated.

2.  An October 1997 RO rating decision declined to find that 
new and material evidence had been received to reopen the 
veteran's claim for a low back disorder.  The veteran was 
notified of this decision that same month, and this was the 
last final rating decision denying the claim for service 
connection for a low back disorder on any basis.

3.  The evidence added to the record since the October 1997 
rating decision does not bear directly and substantially upon 
the issue of service connection for a low back disorder, nor 
is it, by itself or in conjunction with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of this issue.


CONCLUSION OF LAW

Evidence submitted since the October 1997 rating decision 
wherein the RO declined to find that new and material 
evidence had been received to reopen the veteran's claim for 
service connection for a low back disorder is not new and 
material; thus, the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a November 2000 letter, the RO informed the veteran of the 
decision it made on his claim and what evidence it had 
considered in reaching that decision.  In addition, the 
veteran was advised, by virtue of a detailed December 2002 
statement of the case (SOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and that the SOC issued by the RO clarified 
what evidence would be required to reopen his claim.  The 
veteran and his representative responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the December 2002 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There are 
some disabilities for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The veteran's claimed low back disorder is not one of 
these disabilities.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, and the amendment was explicitly made 
applicable only to applications to reopen finally disallowed 
claims received by VA on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2004)).  As the veteran's application to reopen 
was received prior to this date, in July 2000, the 
preexisting version of 38 C.F.R. § 3.156 applies.  All 
citations in this decision refer to the "old" version of 
38 C.F.R. § 3.156.

With the above criteria in mind, the relevant evidence will 
be summarized.  An October 1997 rating decision declined to 
reopen the veteran's claim for service connection for a low 
back disorder.  The veteran was notified of the decision that 
same month, and did not file a notice of disagreement to 
initiate an appeal.  Thus, the October 1997 rating decision 
became final.  No other rating decision specifically 
addressed the issue of service connection for a back disorder 
until the October 2000 rating decision, as to which the 
veteran perefected the current appeal.

Summarizing the pertinent evidence of record at the time of 
the October 1997 rating decision, the veteran's service 
medical records show that he complained of, and was diagnosed 
with acute low back pain on numerous occasions during his 
active duty.  Service records indicate that in February 1979 
he fell out of a truck and injured his back.  At that time, 
he had essentially full range of motion.  He received 
diagnoses of chronic lumbar ligament strain.  Another record 
dated in October 1979 indicates that he had suffered from 
back pain since 1977.  The veteran's March 1980 separation 
examination shows that his spine and other musculoskeletal 
system were normal upon clinical evaluation.  Chronic low 
back pain was noted as a diagnosis, and the veteran reported 
recurrent back pain in his medical history.

An April 1982 private treatment record indicated the veteran 
had picked up a truck hood and felt a pulling sensation above 
the area of his pelvis.  He was diagnosed with status post 
dorsolumbar musculoligamentous strain.

A February 1983 VA examination report shows the veteran 
reported a constant pulling sensation, mostly on the left 
side of his back.  He had dull pain in the area of the 
pulling sensation, and sharp pain in at least three spots on 
the left side of his back and the upper portions of the right 
side of his back.  He recounted falling from a height of 
approximately two feet onto an icy road and injuring his 
back.  He received treatment on and off for about two years, 
until he was discharged from the Army in 1980.  He reported 
constant back pain since separation.  The examiner opined 
that the veteran had very little in the way of objective 
findings relative to his low back.

In April 1983, the RO denied the veteran's claim, on the 
basis that there was no continuity for the low back strain 
shown from the date of discharge to the date of the claim, 
and that an intervening injury was shown by the record.

A March 1995 X-ray report shows the veteran had no fracture, 
subluxation, or osseous disease.  A minimal to moderate 
degree of discogenic disease was seen at the level of the 
fifth lumbar vertebra (L5) to the first sacral segment (S1) 
level.  VA outpatient treatment records dated that month and 
in May 1995 indicate the veteran complained of back pain with 
radiation to both legs.  A separate treatment report dated 
that same month indicates the veteran fell off his bicycle 
and injured his back.  On examination, his back was nontender 
to palpation.


A May 1997 VA clinical record indicates the veteran had back 
pain since an injury in service when he was eighteen.  He 
subsequently had a motor vehicle accident in 1994, sustained 
a closed head injury, and reinjured his back.  He underwent 
surgery for anterior and posterior L4-S1 decompression and 
fusion that month.

In a June 1997 written statement, a friend of the veteran 
indicated that he served in Germany with the veteran and knew 
of his back problems and the treatment he received for his 
back in service.

In denying the veteran's claim in October 1997, the RO stated 
that the newly submitted evidence did not show that any 
current treatment the veteran received was related to an 
acute and transitory strain he had in service.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to to reopen his claim, an August 
1996 private treatment record showed an impression of 
lumbosacral degenerative disc disease, with chronic back pain 
and lower extremity numbness of uncertain etiology and lower 
extremity dysesthesias, possibly emanating from the back.



Private records dated in May and June 1997 show the veteran 
underwent anterior discectomy, anterior interbody fusion, 
placement of two Ray threaded titanium fusion cages, 
placement of anterior segmental buttress plated 
instrumentation, and left iliac crest bone graft harvesting 
from a separate incision.

A November 1998 X-ray report showed a diagnosis of 
degenerative disc disease at the fifth and sixth cervical 
vertebrae (C5-6).

VA outpatient treatment records dated from April to June 2000 
show the veteran complained of back pain and received 
medication for this pain.

A May 2002 hearing worksheet shows that a Decision Review 
Officer (DRO) reviewed the record and conducted an informal 
conference with the veteran's representative.  It was 
discussed that the veteran's separation examination 
identified chronic low back pain, even though the veteran's 
claim was denied because a chronic condition was not 
identified.  The veteran's post-service back injury was 
noted.  The DRO felt that there was enough evidence in the 
veteran's claims file to warrant a special medical 
examination and opinion.

In December 2002, the veteran underwent VA spine examination.  
He complained of mid and low back pain.  The veteran 
indicated that in February 1978, he fell out of the back of a 
truck and landed on his back on an icy road.  He stated that 
he had immediate pain in the low back.  He said he was seen 
by a medic on that day, at which time no treatment was 
instituted.  Approximately seven days later, the veteran was 
seen by a physician and advised he had a back strain.  He was 
never hospitalized, but was given medication for pain.  He 
denied any other back injuries during the course of his 
military service, but indicated he had persistent back pain.

The veteran further related that he began seeing a doctor for 
his back approximately six months after separation from 
service.  He was told he had a back strain.  He denied any 
other significant injury to his spine.  However, he was 
involved in a motor vehicle accident in the early 1990s in 
which he suffered a strain of his low back.  He stated that 
his low back pain, with radiation into his legs, became 
progressively worse in the late 1980s.  The veteran referred 
to his surgery in 1997.

The veteran currently complained of low back pain, consisting 
of severe aching pain in the low back and moderate pain in 
the mid back, with radiation into the anterior thigh, the 
anterior tibia, and the dorsal aspect of both feet.  He 
required a cane in order to stand or walk more than five 
minutes.  The veteran took prescription medication for the 
pain.  His back and leg conditions were stable, without 
"flare ups."  The veteran used no back brace.  He denied 
any other injuries or surgeries involving the spine.

On clinical evaluation, the veteran was noted to use a cane, 
and to have a slow, wide-based, halting gait.  He complained 
of mid and low back pain throughout the examination.  
Examination of the low back revealed two well-healed scars.  
There was severe muscle spasm and tenderness about the 
posterior lumbar spine with a loss of lumbar lordosis.  There 
was mild to moderate spasm and tenderness about the thoracic 
spine.  The veteran had limited range of motion of his back 
in all directions.  There was a loss of lumbar lordosis, 
moderate muscle spasm in the thoracic spine, and severe 
muscle spasm in the lumbar spine.  The veteran had radicular 
pain in both legs, but no hard neurologic deficit.  The 
diagnosis was status post spine fusion, L4 to sacrum with 
both anterior and posterior approach, having residual severe 
back pain and limited motion.

The VA examiner opined that the veteran's spine fusion 
procedure, which resulted in an individual with a very poor 
result, was not due to any injury that occurred during the 
course of his military service.  There was no indication that 
there was any injury to his spine, during the course of his 
military service, which was associated with any sciatica.  
The examiner further opined that there was no injury during 
the course of the veteran's military service which would have 
resulted in a herniated disc with resultant sciatica during 
the course of his military service.  The nature of his back 
pain and underlying disc disease, which was of a severe 
enough nature to result in the spine surgery performed, was 
not evident by any accident or treatment administered which 
took place in military service.  His back condition at 
examination was as it would have been even absent the 
veteran's three years in the Army and the injury he stated 
occurred in February 1978.


Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for a low back disorder.  While 
the VA examination and outpatient reports and private 
treatment records do constitute new evidence, in that they 
were not of record at the time of the previous decisions, 
they are not material because they do not bear directly and 
substantially on the issue at hand.  In this regard, these 
reports do not, nor does any of the additional evidence 
submitted in connection with the claim to reopen, demonstrate 
that the veteran has a current back disorder that is of in-
service origin.  Even if the evidence were deemed sufficient 
to reopen the claim, the complete record, as discussed above, 
fails to provide a linkage between in-service symptomatology 
and current back disability.

In reaching the above determination, the Board acknowledges 
the recent findings that the veteran has degenerative disc 
disease.  However, a VA examination, conducted at the request 
of the Decision Review Officer, resulted in a clear opinion 
that the veteran's current back disorder was related to 
surgery he underwent in May 1997, and not to his military 
service.

With regard to the assertions of the veteran that he has a 
back disability of in-service origin, we certainly respect 
his right to offer his opinion, but he is not deemed 
competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge," aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In short, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for a low back disorder.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  Having found that the evidence is not 
new and material, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for a low back disorder is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



